UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 28, 2007 FLEX FUELS ENERGY, INC. (Formerly Malibu Minerals, Inc) (Exact name of registrant as specified in its charter) Nevada 333-136349 20 -5242826 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 502 East John Street Carson City, Nevada 89706 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (604) 685-7552 Mailing Address: 30 St. Mary Axe, London EC3A 8EP, United Kingdom Issuer’s telephone Number: +44 (0) 8 Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive agreement. On September 28, 2007, Flex Fuels Energy, Inc.’s (formerly Malibu Minerals, Inc) (the “Company”) subsidiary Flex Fuels Energy Ltd (“FFE Ltd”) entered into an Early Works Agreement (“EWA”) with Lurgi Aktiengesellschaft (“Lurgi”). Under the EWA Lurgi will conduct the design and cost estimates necessary to deliver a fixed price Engineering, Procurement and Construction (“EPC”) contract for an integrated seed press / solvent extraction plant and biodiesel refinery. In addition, the EWA will define estimates for the cost of civil engineering work not covered by the EPC contract, the management of that work by Lurgi and the production of all information necessary for Local Air Pollution Prevention and Control and Integrated Pollution Prevention and Control applications for the biodiesel refinery. The contracted price of the EWA is approximately $500,000. Item 9.01 Financial Statements and Exhibits (a) Financial statements of businesses acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell company transactions. Not applicable. (d) Exhibits Exhibit Number Description 10.1 Form of Early Works Agreement with Lurgi Aktiengesellschaft dated September 28, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Flex Fuels Energy, Inc. Dated: October 9, 2007 By: /s/Paul Gothard Name: Paul Gothard Title: Chief Financial Officer
